Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement filed 12/27/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the document numbers listed in the foreign patent documents (2201727360 and 201830474) are incorrect. It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).


Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 02/07/2022 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/07/2022.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-7, 11, 12, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim Seo Min et al. (KR 20080100691 A; hereinafter “Kim et al.”) in view of Chou et al. (US 20190027365 A1; hereinafter “Chou”).

In re Claim 1, Kim discloses a method (figs. 1a-1g), comprising:
forming a patterned photoresist (18, 16a) on a first region 14a of a hard mask layer 14 (layer 14 functionally indistinguishable to a hard mask layer); and
forming a line-end extension region 20 in the hard mask layer 14, 
the forming the line-end extension region 20 including changing a physical property of the hard mask layer 14 (by implanting ions) at the line-end extension region 20.

Kim discloses the ion implantation process may be performed by varying the number of times and the angle at the time of ion implantation, thereby adjusting the ion distribution of the ion implantation layer 20. However, Kim does not expressly disclose the line-end extension region extending laterally outward from an end of the first region of the hard mask layer.
In the same field of endeavor, Chou discloses a method of patterning a target (figs. 1-9) (¶ 0029-0033), comprising: 
forming a line-end extension region 31 in the hard mask layer 3, 
wherein the line-end extension region 31 extending laterally outward from an end of the first region of the hard mask layer (i.e., region of the hard mask layer 3 underneath the first resist patterns 41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Chou into the method of Kim and adjust the position of the implanted ion regions in order to control the patterning position of the underlying target layer and attain high resolution methods to pattern small features (¶ 0006 of high resolution methods to pattern small features Chou).
The combined teachings of Kim and Chou disclose the line-end extension region extending laterally outward from an end of the first region of the hard mask layer.

In re Claim 2, Kim/Chou disclose the method of claim 1.
Kim further discloses the method of claim 1 (figs. 1a-1g), further comprising:
removing the patterned photoresist (18, 16a); and
exposing portions of a target layer 12 by removing portions of the hard mask layer outside of the first region 14a and the line-end extension region 20 (fig. 1f).

In re Claim 3, Kim/Chou disclose the method of claim 2.
Kim further discloses the method of claim 2 (figs. 1a-1g), wherein the physical property of the hard mask layer 14 includes a selectivity to an etchant gas (e.g., O2 plasma), wherein the removing the portions of the hard mask layer includes removing the portions of the hard mask layer by etching the portions of the hard mask layer with the etchant gas (Kim discloses :“Referring to FIG. 1F, the second hard mask layer pattern 16a and the ion implantation layer 20 are used as etch masks, and the first resist layer 14 is removed using an O .sub.2 plasma. Since 20 is not affected by the O.sub.2 plasma, a first resist film pattern 14a in the form of a line is formed”).

In re Claim 4, Kim/Chou disclose the method of claim 2.
Kim further discloses the method of claim 2 (figs. 1a-1g), further comprising:
removing the exposed portions of the target layer 12 (fig. 1g).

In re Claim 5, Kim/Chou disclose the method of claim 4.
Kim further discloses the method of claim 4 (figs. 1a-1g), further comprising:
removing the first region and the line-end extension region of the hard mask layer. different

In re Claim 6, Kim/Chou disclose the method of claim 1.
Chou further discloses (figs. 1-9) wherein the forming the line-end extension region includes:
implanting a first concentration of ions in line-end extension region of the hard mask layer (e.g., plurality of the doped regions 31); and
implanting a second concentration of ions in the hard mask layer outside of the line-end extension regions (e.g., plurality of the doped regions 32),
the second concentration of ions being greater than the first concentration of ions (¶ 0033 of Chou).

In re Claim 7, Kim/Chou disclose the method of claim 1.
Kim further discloses the method of claim 1 (figs. 1a-1g), wherein the forming a line-end extension region 20 in the hard mask layer includes irradiating the hard mask layer 14 with an ion beam (fig. 1e), the ion beam having a non-zero ion beam angle with respect to a direction orthogonal to the hard mask layer (Kim discloses: “Referring to FIG. 1E, the first resist layer 14 is partially formed by adjusting a gradient ion implantation process to the first resist layer 14 at a predetermined angle using the second hard mask layer pattern 16a as an ion implantation mask. By hardening with the ion, the ion implantation layer 20 is formed in a part of the first resist film 14.”).

In re Claim 11, Kim/Chou disclose the method of claim 7.
Kim further discloses the method of claim 7 (figs. 1a-1g), wherein the ion beam includes ions formed of an element selected from the group including: nitrogen (N), tellurium (Te), boron (B), gallium (Ga), phosphorus (P), arsenic (As), argon (Ar), krypton (Kr), and xenon (Xe) (Kim discloses: “In the ion implantation process, an ion implantation source of phosphorus (P) or boron (B) is preferably performed”).

In re Claim 12, Kim/Chou disclose the method of claim 1.
Kim further discloses the method of claim 1 (figs. 1a-1g), wherein a length of the line-end extension region 20 is based at least partly on a height of the patterned photoresist (e.g., a height of 16a; hereinafter “H”) (Kim discloses: “In addition, in the ion implantation process, as described above, the thickness of the second hard mask film 16 is set to 0.02 µm to 0.2 µm, whereby the angle of ion implantation can be adjusted, and as a result, the distribution of implanted ions Can be adjusted.”).

In re Claim 14, Kim discloses a method (figs. 1a-1g), comprising:
forming a hard mask layer 14 on a target layer 12, the target layer 12 disposed between a substrate 10 and the hard mask layer 14;
forming a patterned photoresist (18, 16a) on a plurality of first regions 14a of the hard mask layer;
forming a plurality of line-end extension regions 20 by irradiating the hard mask layer with a plurality of ion beams each having a non-zero ion beam angle with respect to a direction orthogonal to the hard mask layer 14 (Kim discloses: “Referring to FIG. 1E, the first resist layer 14 is partially formed by adjusting a gradient ion implantation process to the first resist layer 14 at a predetermined angle using the second hard mask layer pattern 16a as an ion implantation mask. By hardening with the ion, the ion implantation layer 20 is formed in a part of the first resist film 14.”), 
the patterned photoresist (18, 16a) blocking at least a portion of the plurality of ion beams from reaching the plurality of line-end extension regions 20 (Kim discloses: “Forming an ion implantation layer on a portion of the first resist layer 14 by performing a gradient ion implantation process on the first resist layer 14 using the second hard mask layer pattern 16a as an ion implantation mask”. Because, the patterned photoresist 16a functions as an implantation mask, it thus blocks at least a portion of the plurality of ion beams from reaching the plurality of line-end extension regions 20);
removing the patterned photoresist (18, 16a) (fig. 1f) (Kim discloses referring to FIG. 1F, “Next, all of the remaining second hard mask film pattern 16a and the first resist film pattern 14a are removed using an O.sub.2 plasma”);
exposing portions of the target layer 12 by removing portions of the hard mask layer outside of the plurality of first regions 14a and the plurality of line-end extension regions 20 (fig. 1f); and
forming a patterned feature in the target layer 12a by removing the exposed portions of the target layer (fig. 1g).

In re Claim 15, Kim/Chou disclose the method of claim 14.
Kim further discloses the method of claim 14 (figs. 1a-1g), wherein the forming the plurality of line-end extension regions includes changing, by the irradiating the hard mask layer 14, a selectivity to an etchant gas (e.g., O2 plasma) in the plurality of line-end extension regions of the hard mask layer (Kim discloses :“Referring to FIG. 1F, the second hard mask layer pattern 16a and the ion implantation layer 20 are used as etch masks, and the first resist layer 14 is removed using an O .sub.2 plasma. Since 20 is not affected by the O .sub.2 plasma, a first resist film pattern 14a in the form of a line is formed”).

In re Claim 16, Kim/Chou disclose the method of claim 15.
Kim further discloses the method of claim 15 (figs. 1a-1g), wherein the removing portions of the hard mask layer outside of the plurality of first regions 14a and the plurality of line-end extension regions 20 includes exposing the hard mask layer 14 to the etchant gas (e.g., O2 plasma), the etchant gas having a lower selectivity to the plurality of line-end extension regions 20 than to the portions of the hard mask layer 14 outside of the plurality of first regions 14a and the plurality of line-end extension regions 20 (Kim discloses :“Referring to FIG. 1F, the second hard mask layer pattern 16a and the ion implantation layer 20 are used as etch masks, and the first resist layer 14 is removed using an O .sub.2 plasma. Since 20 is not affected by the O .sub.2 plasma, a first resist film pattern 14a in the form of a line is formed”).

In re Claim 17, Kim/Chou disclose the method of claim 15, wherein the forming the plurality of line-end extension regions includes forming the plurality of line-end extension regions to have a length substantially equal to h x tan θ, wherein h is a height of the patterned photoresist and θ is the non-zero ion beam angle (see ¶ 0029-0035 of Chou).


Claim(s) 8-10, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Chou, as applied to claim 7 above.

In re Claim 8, Kim/Chou disclose the method of claim 7.
Kim further discloses the method of claim 7 (figs. 1a-1g), wherein the ion beam angle is less than 90° (fig. 1e) which overlaps the range cited in the claim (i.e., less than about 85°). 
Furthermore, Kim discloses: “In addition, in the ion implantation process, as described above, the thickness of the second hard mask film 16 is set to 0.02 µm to 0.2 µm, whereby the angle of ion implantation can be adjusted, and as a result, the distribution of implanted ions can be adjusted. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Kim and adjust the ion beam angle such that the distribution of implanted ions can be adjusted.

In re Claim 9, Kim/Chou disclose the method of claim 7.
Kim further discloses the method of claim 7 (figs. 1a-1g), wherein the ion beam angle is greater than 00 and less than 90° (fig. 1e) which overlaps the range cited in the claim (i.e., greater than 30°). 
Furthermore, Kim discloses: “In addition, in the ion implantation process, as described above, the thickness of the second hard mask film 16 is set to 0.02 µm to 0.2 µm, whereby the angle of ion implantation can be adjusted, and as a result, the distribution of implanted ions can be adjusted. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Kim and adjust the ion beam angle such that the distribution of implanted ions can be adjusted.

In re Claim 10, Kim/Chou disclose the method of claim 7.
Kim further discloses the method of claim 7 (figs. 1a-1g), wherein the ion beam angle is greater than 00 and less than 90° (fig. 1e) which overlaps the range cited in the claim (i.e., a range from about 50° to about 80°). 
Furthermore, Kim discloses: “In addition, in the ion implantation process, as described above, the thickness of the second hard mask film 16 is set to 0.02 µm to 0.2 µm, whereby the angle of ion implantation can be adjusted, and as a result, the distribution of implanted ions can be adjusted. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Kim and adjust the ion beam angle such that the distribution of implanted ions can be adjusted.

In re Claim 13, Kim/Chou disclose the method of claim 12.
Kim further discloses the method of claim 12 (figs. 1a-1g), wherein the height of the patterned photoresist (H) is within a range from about 20nm to about 200nm (Kim discloses: “In addition, in the ion implantation process, as described above, the thickness of the second hard mask film 16 is set to 0.02 µm to 0.2 µm, whereby the angle of ion implantation can be adjusted, and as a result, the distribution of implanted ions can be adjusted.”). Thus, Kim discloses a range which encompasses the range cited in the claim (i.e., within a range from about 20nm to about 50nm). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Kim and adjust the height of the patterned photoresist such that the distribution of implanted ions can be adjusted.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926. The examiner can normally be reached M-F 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571-270-3035; M-F 9am-5pm PST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILUFA RAHIM/Primary Examiner, Art Unit 2893